PROVOSTY, J.
The plaintiff and the defendant conducted a turf exchange or poolroom business for 21 months under a written contract of partnership. Plaintiff was to get 25 per cent, of the net profits, and defendant 75 per cent. The accounts were *847closely watched, and kept hy one man representing plaintiff and another representing defendant. At the end of every month a settlement was made for the month, and defendant paid plaintiff his 25 per cent, of the net profits. The payments were not always made hy defendant, hut he admits that he made some of them; that he knew the manner or basis on which the settlements were being made.
After the partnership had been dissolved, and when the parties came to make the settlement for the last month, defendant contended that he had discovered that an error had been made in all the settlements, by which the share of another person in the business, amounting to 15 per cent, of the net profits of the business, had been paid out of his, defendant’s, 75 per cent., instead of being charged to the partnership account.
Much stronger evidence than defendant has adduced would be required to make the courts credit the contention.
Judgment affirmed.